Exhibit 10.2

AMENDING AGREEMENT

This Agreement made the      day of August, 2018

 

BETWEEN:              AQUINOX PHARMACEUTICALS (CANADA) INC. of 450-887 Great
Northern Way, Vancouver, BC V5T 4T5    (the “Company”)    AND         
DAVID MAIN of       (the “Executive”)   

WHEREAS:

 

A.

The Executive and the Company entered into an employment agreement providing for
the employment of the Executive on March 1, 2007;

 

B.

The Executive and the Company entered into a new employment agreement on
January 1, 2014 (the “Employment Agreement”) with subsequent written
communications from the Company with respect to compensation changes; and

 

C.

The Company and the Executive wish to amend certain terms of the Employment
Agreement and enter into an Amending Agreement.

NOW THEREFORE in consideration of the mutual covenants and agrees contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree on the following terms:

 

1.

The Employment Agreement is amended as follows:

 

  (a)

The current Article 5(c)(ii) “Termination Without Cause” is:

“subject to your duty to mitigate the loss of your employment, continuance of
the Base Salary in effect at the time of termination for a period equal to
eighteen (18) months (the “Continuance Period”). In the event you secure
employment prior to the end of the Continuance Period, then you agree to notify
the Company of such fact and the Company will only be required to continue 50%
of your Base Salary from the date of new employment until the end of the
Continuance Period;”



--------------------------------------------------------------------------------

  (b)

The above Article 5(c)(ii) “Termination Without Cause” is replaced by:
“continuance of the Base Salary in effect at the time of termination for a
period equal to eighteen (18) months (the “Continuance Period”);”

 

2.

All other terms and conditions of the Employment Agreement remain unaltered.

IN WITNESS WHEREOF the parties have duly executed this Amending Agreement.

 

SIGNED, SEALED AND DELIVERED by

DAVID MAIN in the presence of:

  

)    

)    

)    

)    

   

Witness

  

)    

)    

  DAVID MAIN

Address

  

)    

)    

       

)    

)    

   

Occupation

   )                      )       AQUINOX PHARMACEUTICALS

ROBERT PELZER

CHAIR, COMPENSATION COMMITTEE

  

)    

)    

  (CANADA) INC.

 

- 2 -